The opinion of the court was delivered by
Schoonover, J. :
Defendant in error commenced this action in replevin in the district court of Coffey county, claiming a special ownership in certain personal property, by virtue of a chattel mortgage securing certain notes, to the extent of $346.60, the amount alleged to be due.
The plaintiff in error, defendant below, answered (1) by a general denial, not verified; (2) claiming title by virtue of a purchase of the property at a constable’s sale without notice. To this answer the plaintiff replied by a general denial. Under the pleadings, the execution of the notes and mortgage was admitted.
The plaintiff in error claimed that he purchased the property without notice or knowledge of the lien of defendant in error. This was the main question submitted to the jury. The evidence sustains their general verdict and will not be commented upon.
*414It is further contended that the court erred in giving the following instruction -
“If you find for the plaintiff, you will find the amount due on said notes and return a verdict for such sum in its favor.”
This instruction given in an action in replevin is defective, but the jury rendered a verdict as follows :
“We, the jury impaneled and sworn in the above-entitled action, do, upon our oaths, find for the plaintiff, and that at the time of the bringing of this action it was entitled to the possession of the property in controversy, and that the value of said property is $270, and that the amount due on said notes sued on herein is $325, and interest as specified in notes to date. J. A. Kennedy, Foreman.”
No special instructions were asked. The defendant below, plaintiff in error, has not been injured and cannot now complain.
Other errors are presented,-but they are not sufficient to require a reversal of this case.
The judgment of the district court is affirmed.